 1

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   THERESA BROOKE,                                   Case No. 1:19-cv-01003-AWI-SAB

 9                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
10          v.                                         ACTION FOR FAILURE TO COMPLY AND
                                                       FAILURE TO PROSECUTE
11   MODESTO FINANCE LP,
                                                       (ECF Nos. 7, 8, 9)
12                 Defendant.

13

14         On July 23, 2019, Theresa Brooke (“Plaintiff”) filed this action alleging violation of the

15 Americans with Disabilities Act and state law claims. (ECF No. 1.) The matter was referred to a

16 United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

17         On November 13, 2019, the magistrate judge filed a findings and recommendations

18 recommending that this action be dismissed for Plaintiff’s failure to comply with a court order

19 and failure to prosecute.     The findings and recommendations was served on Plaintiff and

20 contained notice that any objections to the findings and recommendations were to be filed within

21 fourteen (14) days from the date of service. The period for filing objections has passed and no

22 objections have been filed.

23         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

24 de novo review of this case. Having carefully reviewed the entire file, the court finds the

25 findings and recommendations to be supported by the record and by proper analysis.

26         Accordingly, IT IS HEREBY ORDERED that:

27         1.      The findings and recommendations, filed November 13, 2019, is ADOPTED IN

28                 FULL;


                                                   1
 1        2.    This action is DISMISSED for Plaintiff’s failure to comply with orders of the

 2              court and failure to prosecute;

 3        3.    The Clerk of the Court is DIRECTED to close this matter.

 4
     IT IS SO ORDERED.
 5

 6 Dated: January 13, 2020
                                             SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
